Exhibit 10.1

FLOORPLAN AND SECURITY AGREEMENT (“Agreement”)

December 15, 2008 (DATED)

This Floorplan and Security Agreement is entered into by and between:

 

   BORROWER:    MANITEX INTERNATIONAL, INC.    7402 W. 100th Place   
Bridgeview, IL 60455    (“Borrower”) And       SECURED PARTY:    HCA EQUIPMENT
FINANCE LLC    800 Connecticut Avenue    Norwalk, CT 06854    (“Secured Party”)

1. Extensions of Credit.

(a) Borrower hereby requests Secured Party, and Secured Party hereby agrees
pursuant to the terms and conditions hereof, to extend credit to Borrower from
time to time (each an “Extension of Credit” and collectively “Extensions of
Credit”), the proceeds of which will be used by Borrower to acquire a portion of
the Borrower’s inventory. Any Extensions of Credit shall be made in amounts to
be determined by Secured Party, in Secured Party’s sole discretion, and shall be
conditioned upon Borrower’s delivery of such documents, agreements and
instruments that Secured Party may require in its sole discretion, all in the
form and substance satisfactory to Secured Party. Borrower acknowledges that no
Extension of Credit previously made shall require Secured Party to make any
future Extensions of Credit.

(b) Upon submission by Borrower of a Request for Extension of Credit in the form
attached hereto as Exhibit A, Secured Party is hereby authorized and requested
to pay on Borrower’s behalf, the cost of the item(s) of Borrower’s inventory set
forth in such Request for Extension of Credit upon receipt by Secured Party of
such notes, purchase orders, invoices, and other sale, lease or consignment
agreements, documents, and other instruments (“Underlying Agreement”) required
by Secured Party to evidence the Extension of Credit and the Collateral (as
defined below) securing such Extension of Credit. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, SECURED PARTY, IN ITS SOLE DISCRETION, SHALL
DETERMINE THE

 

1



--------------------------------------------------------------------------------

ELIGIBILITY OF ANY SUCH UNDERLYING AGREEMENT FOR ADVANCES PURSUANT TO THIS
AGREEMENT, AND SHALL BE ENTITLED TO ASSUME THAT ALL SUCH UNDERLYING AGREEMENTS
ARE GENUINE AND CORRECT, AND THAT ALL INVENTORY HAS BEEN DELIVERED TO BORROWER
IN SATISFACTORY CONDITION. Payments, when so made by Secured Party for an item
of Borrower’s Inventory, shall be deemed to be an Extension of Credit to
Borrower and shall become due and payable by Borrower pursuant to the terms of
this Agreement or the Underlying Agreement.

2. Collateral.

(a) The term “Collateral” as used herein shall include all of the following:

(1) All motor vehicles, machinery and equipment of the Borrower, of any kind or
nature, financed by or leased from the Secured Party, wherever located, now or
hereafter existing, and all parts thereof and all accessions and additions
thereto and all replacements and substitutions therefor financed by or leased
from the Secured Party (collectively, the “Equipment”);

(2) All inventory of the Borrower in all of its forms, financed by or leased
from the Secured Party, wherever located, now or hereafter existing, including,
but not limited to, (i) goods in which the Borrower has any right or interest of
any kind, and (ii) goods which are returned to or repossessed by the Borrower
and all accessions to, products of, and documents relating to any of the
foregoing (collectively, “Inventory”);

(3) All of the Borrower’s accounts, contract rights, chattel paper, instruments,
general intangibles, payment intangibles and other obligations of any kind, now
or hereafter existing, arising out of or in connection with the use, sale or
lease of Equipment or Inventory or the rendering of services related thereto,
and all rights now or hereafter existing in and to all security agreements,
leases and other contract rights, chattel paper, instruments, general
intangibles and obligations (“Related Contracts”);

(4) All choses in action, causes of action and all other intangible personal
property, now or hereafter existing, arising out of or in connection with
Equipment or Inventory, including, but not limited to, all contract rights,
corporate or other business records, customer lists, tax refund claims on
personal property, rights and claims against carriers and shippers, and rights
to indemnification.

(5) All proceeds, products and profits of any and all of the foregoing
Collateral and, to the extent not otherwise included, all payments under
insurance, including returned or unearned premiums (whether or not the secured
party is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral.

(b) The Borrower hereby grants to the Secured Party, a continuing security
interest, first in time and priority, in all of the Collateral specified in
paragraph 2(a) above. The security interest granted herein shall secure the
payment and performance of all

 

2



--------------------------------------------------------------------------------

Extensions of Credit and all other outstanding debts, liabilities, and
obligations of the Borrower to the Secured Party of any kind or nature including
such as may be evidenced by the Underlying Agreements (“Secured Obligations”).

(c) The Collateral shall be security for the Secured Obligations. Until all of
the Secured Obligations have been paid in full, the Secured Party’s security
interest in the Collateral shall continue in full force and effect, except for
those individual units of Equipment and Inventory that have been paid for by the
Borrower in full.

The creation of any other security interest by Borrower in the Collateral
violates the rights of the Secured Party.

3. Payment.

(a) Borrower shall repay, and does hereby promise to pay to the order of Secured
Party, all Secured Obligations, together with interest thereon, in accordance
with the terms set forth in this Agreement and the Underlying Agreement. Except
as otherwise specified in any Underlying Agreement, interest shall accrue on any
Secured Obligation from the date of disbursement by Secured Party and shall be
computed on the basis of the actual days elapsed over a year of 365 days. All
payments of principal and interest on any Secured Obligation shall be due and
payable in lawful money of the United States on the date stated in the
Underlying Agreement applicable to such Secured Obligation, and the term of such
Secured Obligation shall additionally be stated in any such Underlying
Agreement. All payments shall be applied first to interest and then to
principal. The acceptance by Secured Party of any payment which is less than
payment in full of all amounts due and owing at time shall not constitute a
waiver of Secured Party’s right to receive payment in full at such time or any
prior or subsequent time.

(b) Borrower’s obligation to pay Secured Party the entire amount of each Secured
Obligation, together with any and all Interest thereon, shall be absolute and
unconditional and shall not be subject to any offset, recoupment or other
reduction. All amounts payable pursuant hereto are payable at Secured Party’s
address set forth above or at such other address as Secured Party may specify
from time to time in writing.

(c) Any payment of a Secured Obligation not made when due shall, at the option
of Secured Party, bear late charges thereon calculated at the rate of 1-1/2% per
month, but in no event greater than the highest rate permitted by applicable
law; provided however if the Underlying Agreement contains a late charge that is
different from the late charge contained in this paragraph 3(c), the late charge
contained in such Agreement shall control.

4. Representations, Agreements and Covenants of Borrower.

(a) The Borrower hereby represents and warrants as of the date hereof that
except for the security interest created by this Agreement, the Borrower is the
owner of the Collateral free and clear of any lien, security interest or
encumbrance, and that the Borrower will defend the Collateral against all claims
and demands of all persons at any time claiming any interest therein.

 

3



--------------------------------------------------------------------------------

(b) Borrower shall not sell, encumber, grant a security interest in or dispose
of or permit the sale, encumbrance or disposal of any of the Collateral without
the Secured Party’s prior written consent, except for sales of the Collateral
financed by the Secured Party in the ordinary course of Borrower’s Business. The
Borrower shall not transfer or create chattel paper without placing a legend
thereon indicating Secured Party’s security interest therein.

(c) Borrower shall notify the Secured Party within ten (10) days of any change
in location of the Collateral from its location as of the date of this
Agreement.

(d) Borrower shall perform any and all steps requested or required by the
Secured Party to perfect the Secured Party’s security interest in the
Collateral, such as executing financing or continuation statements in form and
substance satisfactory to the Secured Party. Borrower authorizes Secured Party,
in its discretion, to file financing statements and any other documents executed
by Borrower or to take other action required by the Uniform Commercial Code to
perfect or maintain the Secured Party’s security interest in the Collateral.
Borrower shall permit the Secured Party to inspect the Collateral during normal
business hours with or without notice. Borrower hereby irrevocably appoints
Secured Party its attorney-in-fact or agent to execute any financing statements
or documents in Borrower’s name, in respect of this Security Agreement, to
correct or render acceptable for filing or recording such financing statements
or documents.

(e) Borrower hereby covenants that (1) the Borrower will promptly pay any and
all taxes, assessments and governmental charges upon the Collateral prior to the
date penalties are attached thereto, except to the extent that a protest of such
taxes, assessments and charges shall be instituted and diligently prosecuted in
good faith by the Borrower and (i) Borrower establishes a reserve with respect
to such obligation on the books of Borrower in an amount that is reasonably
satisfactory to the Secured Party, (ii) Borrower has given Secured Party notice
of any such contest, and (iii) Secured Party is satisfied that while any such
protest is pending there will be no impairment of the enforceability, validity,
or priority of any of the Secured Party’s liens in and to the Collateral;
(2) the Borrower will immediately notify the Secured Party of any event causing
a substantial loss or diminution in the value of all or any material part of the
Collateral and an estimate of the amount of such loss or diminution; and (3) the
Borrower will endeavor to collect or cause to be collected from its customers
all amounts owing under or on account of any customer receivable.

5. Default. Upon the occurrence of any default in respect of the Secured
Obligations, unless such default has been waived in writing by the Secured
Party, or upon the failure of Borrower to observe or perform any of the
provisions of this Agreement, which default is not cured within ten (10) days of
written notice in the event of a monetary default and twenty (20) days of
written notice in the event of a non-monetary default from the Secured Party to
the Borrower, Borrower shall be in default hereunder. In the event of such
default, the Secured Party may exercise any and all rights and remedies of a
secured party available under the Uniform Commercial Code and all other
applicable law. The Secured Party and/or the holder of a Secured Obligation may
be the purchaser of any or all of

 

4



--------------------------------------------------------------------------------

the Collateral sold at any public sale, and thereafter hold the same absolutely
free from any right or claim of any kind. At any such sale or other disposition,
the Collateral may be sold in one lot as an entirety or in separate lots, as the
Secured Party may, in its sole discretion, determine. The Secured Party shall
not be obligated to make any such sale pursuant to any such Notice. The Secured
Party may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale and such may be made at any time or place to which the
same may be adjourned. In case of any sale of all or any part of the Collateral
on credit or for future delivery, the Collateral so sold may be retained by the
Secured Party until the selling price is paid by the purchaser thereof, but the
Secured Party shall not incur any liability in case of any such failure, such
Collateral may again be sold upon like Notice. The Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at law or in equity to foreclose any or all of the Collateral under
judgment or decree of a court or courts of competent jurisdiction.

(b) The proceeds of any sale of or other realization upon all or any part of the
Collateral shall be applied in the following order of priorities; first, to pay
all expenses of such sale or other realization, including reasonable legal fees
and costs and all other expenses, liabilities and advances incurred or made by
the Secured Party in connection therewith; second, to the payment of the Secured
Obligations, including applicable interest as set forth in the financing
arrangement as evidenced by notes, invoices and other documents entered into by
and between the Borrower and the Secured Party; and finally, to pay to the
Borrower or its successors or assigns or as a court of competent jurisdiction
may direct, any surplus then remaining from such proceeds. If, in the event of
the sale of or any realization upon the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Party is legally entitled,
Borrower will be liable for the deficiency, together with interest thereon at
the maximum rate allowed by law.

6. Risk of Loss. The Collateral shall at all times be held at Borrower’s risk of
loss or damage. In the event that any Item of Inventory suffers reparable
damage, then Borrower shall promptly repair and restore such item to good
condition and good working order. In the event that any Item of Inventory is
lost, stolen, confiscated, destroyed, irreparably damaged or otherwise rendered
unfit for its originally intended use, then the amount of the Secured Obligation
attributable to such item, together with any and all accrued and unpaid interest
thereon, shall be accelerated and become immediately due and payable, without
notice or demand by Secured Party.

7. Sale of Inventory. So long as Borrower is not in default under this
Agreement, Borrower may sell any Item of Inventory in the regular course of
Borrower’s business. All such sales of Inventory shall be for cash, for cash
with trade-in, with an irrevocable Letter of Credit for transactions outside the
United States or its territories or on such other terms and conditions as
Secured Party may approve in writing. Unless otherwise agreed in writing by
Secured Party, in the event of any sale or other disposition of any item of
Inventory (with or without the consent of Secured Party), the amount of the
Secured Obligation attributable to such Item of Inventory, together with any and
all accrued and unpaid interest thereon, shall be accelerated and become due and
payable, without notice or demand by Secured Party, immediately upon receipt of
payment from the respective purchaser or three (3) days from the date of sale,

 

5



--------------------------------------------------------------------------------

whichever occurs earlier. All proceeds resulting from any sale or other
disposition of any Inventory or other collateral shall be held by Borrower in
trust for Secured Party, and accounted for on a basis which is separate from all
other funds and assets of Borrower.

8. Insurance. Borrower agrees to keep all the Collateral insured in amounts no
less than those required by the Secured Party with the Secured Party named as
“loss payee”. All premiums on such insurance shall be paid by Borrower and
copies of the policies delivered to the Secured Party. Borrower shall direct, or
Secured Party on Borrower’s behalf may direct if Borrower refuses to do so, each
insurance company issuing any such policy to make payment of such sums directly
to the Secured Party.

9. Continuation of Borrower’s Liability. Borrower’s liability hereunder and on
the Secured Obligations shall not be affected by (a) the taking and holding of
additional security, other than the Collateral herein described for the payment
of the Secured Obligations or any part thereof, or the exchange, enforcement,
waiver or release of the Collateral herein described or any part thereof or any
other security for the Secured Obligations; or (b) the release or substitution
of any endorser or guarantor of the Secured Obligations or any part thereof or
any other parties thereto.

10. Remedies. The Secured Party shall have the right to enforce any remedies
hereunder alternatively, successively or concurrently. A waiver of any default
of Borrower shall not be a waiver of any subsequent, similar or other default.
No delay in the exercise of any of the Secured Party’s rights or remedies
hereunder shall constitute a waiver of such right or remedy.

11. Construction of Agreement. This Agreement shall not be construed to be in
limitation of or in substitution for any other grant of security interest from
Borrower to the Secured Party made prior to or contemporaneously herewith, and
no other such grant of a security interest made subsequent to or
contemporaneously herewith shall be construed to be in limitation of or in
substitution for this Agreement unless expressly and specifically provided
therein.

12. Termination. Either the Secured Party or the Borrower upon thirty (30) days
prior written notice to the other party may terminate this Agreement, at any
time. Provided, however, Secured Party may terminate this Agreement immediately
(subject only to the “cure” periods set forth in Section 5 hereof) upon the
occurrence of: (i) any actual or attempted transfer or assignment of the
Agreement or any right or obligation thereunder by Borrower or any sale or
transfer of the ownership of (only to the extent it results in a change of
control) or material change in the active management of Borrower without the
prior written consent of Secured Party; (ii) the insolvency of Borrower or the
filing of a bankruptcy petition which is not dismissed within ninety (90) days
of filing by or against Borrower or if Borrower makes an assignment for the
benefit of creditors or a receiver is appointed for Borrower, or its property;
(iii) If Borrower defaults in the payment of its Secured Obligations or any
obligations owed to Secured Party; or (iv) Borrower makes any materially false
statement or representation or defaults under any term or condition of this
Agreement. Said termination shall not effect the rights or obligations of either
Secured Party or Borrower arising prior to the effective date of termination.

 

6



--------------------------------------------------------------------------------

13. Choice of Law. This Agreement shall be interpreted under and governed by the
laws of the State of Connecticut, without regard to conflicts of laws
principles. Borrower agrees that the negotiation and acceptance of this
Agreement has taken place in the State of Connecticut. The parties consent and
agree that all actions or proceedings arising out of, relating to or pertaining
to this Agreement may be tried and litigated in the state and federal courts
located in the State of Connecticut provided, however, that any suit seeking
enforcement against the Collateral may be brought, at Secured Party’s option, in
the courts of any jurisdiction where such Collateral may be found.

14. Arbitration; Alternative Dispute Resolution and Waiver of Jury Trial.
Nothing herein contained shall preclude Secured Party from commencing any action
in any court having jurisdiction thereof with respect to any matter arising out
of, relating to or pertaining to this Agreement. However, at the sole option of
Secured Party, any controversy, claim or dispute arising out of, relating to or
pertaining to this Agreement or the interpretation, breach, enforcement or
subject matter thereof, that cannot be settled by mutual agreement of the
parties may at the sole option of the Secured Party: (i) Be submitted to
arbitration by one (1) arbitrator (unless the Secured Party determines to have
multiple arbitrators) Norwalk, Connecticut, or such other location in the State
of Connecticut chosen by the Secured Party, conducted by the American
Arbitration Association, in accordance with its Commercial Arbitration Rules
then in effect or conducted by any other recognized arbitration association or
entity in accordance with similar rules (“Arbitration”); or (ii) shall be
determined through any alternative dispute resolution (“ADR”) procedure provided
for under the Laws of the State of Connecticut or the Borrower’s state of
incorporation or formation; with said governing law and ADR procedure to be
selected by the Secured Party. Judgment upon any arbitration award or ADR
determination may be entered in any court of any state or county or application
may be made to such court through judicial acceptance of the award or
determination and on order of enforcement, as the law of the jurisdiction may
require or allow. The arbitration award or ADR determination shall be final and
no appeal shall be taken by either party. The costs of any such arbitration or
ADR shall be borne equally by the Borrower and the Secured Party, unless the
arbitrator(s) or ADR decision-maker deems such division of costs to be
inequitable, in which event the arbitrator(s) or ADR decision-maker may allocate
the costs of arbitration or ADR among the parties thereto as s/he deems just and
equitable under the circumstances. THE SECURED PARTY AND THE BORROWER HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR
AGAINST EACH OTHER ON, OR IN RESPECT OF, ANY MATTER ARISING OUT OF, RELATING TO
OR PERTAINING TO THIS AGREEMENT OR THE INTERPRETATION, BREACH, ENFORCEMENT OR
SUBJECT MATTER HEREOF, THE RELATIONSHIP BETWEEN THE BORROWER AND THE SECURED
PARTY AND/OR ANY CLAIM OF INJURY OR DAMAGE FROM ANY OTHER RELATIONSHIP BETWEEN
THE PARTIES HERETO.

15. Notice. Any notice or consent required to be given by or on behalf of any
party hereto to any other party shall be in writing and (a) mailed by certified
mail, return receipt requested and postage pre-paid, and (b) sent via a
nationally recognized overnight service that regularly obtains a signature upon
delivery, or (c) delivered personally, addressed to the parties as set forth
above, or at such other address as may be specified from time to time in
writing. All such notices hereunder shall be deemed to have been given on the

 

7



--------------------------------------------------------------------------------

date of delivery or the date marked on the return receipt unless delivery is
refused or cannot be made because of any incorrect address provided by the
addressee, in which case the date of postmark (or the date of delivery to the
courier service, as the case may be) shall be deemed the date notice has been
given.

16. Assignment. Borrower may not assign this Agreement without Secured Party’s
prior written consent. This Agreement shall be binding upon the successors and
permitted assigns of Borrower and shall inure to the benefit of the successors
and assigns of the Secured Party.

17. Captions. All captions contained in this Agreement are for convenience of
reference only and shall not be deemed to be a part of this Agreement or have
any legal effect in construing or enforcing this Agreement.

18. Severability. The provisions of this Agreement are severable. In the event
that any provision of this Agreement shall be deemed to be illegal, void or
unenforceable by any tribunal of competent jurisdiction, such determination
shall have no effect upon the remaining provisions hereof.

 

Secured Party: HCA EQUIPMENT FINANCE LLC By:  

/s/ R. C. DiNoia

Title:  

V.P.

Borrower: MANITEX INTERNATIONAL, INC. By:  

/s/ David H. Gransee

Title:  

Chief Financial Officer

 

8



--------------------------------------------------------------------------------

ADDENDUM TO FLOOR PLAN AND SECURITY AGREEMENT

This Addendum to Floor Plan and Security Agreement (this “Addendum”) is entered
into between HCA EQUIPMENT FINANCE LLC (“Secured Party”) and MANITEX
INTERNATIONAL, INC. (“Borrower”).

Statement of Facts

1. Borrower and Secured Party entered into a Floor Plan Security Agreement dated
as of Dec. 15, 2008 (the “Agreement”) pursuant to which Secured Party agreed,
under certain circumstances, to extend credit to Borrower for the purpose of
purchase of certain equipment from time to time.

2. In order to expedite the processing of Extensions(s) of Credit, as that term
is defined in the Agreement, Secured Party and Borrower are entering into this
Addendum to eliminate the need to execute and deliver the form entitled
“Request(s) for Extensions of Credit” (“Request Form”) each time an Extension of
Credit is requested by Borrower. All capitalized terms not otherwise defined
herein shall have the meaning set forth in the Agreement.

NOW, THEREFORE in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
agree as follows:

A. Borrower hereby authorizes Secured Party to process Extensions of Credit
under the Agreement without the receipt by Secured Party of the Request Form as
required by paragraph 1(b) of the Agreement. For each such request for an
Extension of Credit, the first sentence of paragraph 1(b) of the Agreement shall
be replaced with the following:

Borrower shall request an Extension of Credit by submitting to Secured Party
such notes, purchase orders, invoices, and other sale, lease or consignment
agreements, documents and other instruments (the “Underlying Agreement”) which
describe with specificity the equipment or inventory to be financed by Secured
Party (“Financed Equipment”). Upon receipt of an Underlying Agreement, Secured
Party is hereby authorized and requested to pay on Borrower’s behalf, the cost
of the Financed Equipment set forth in the Underlying Agreement. Secured Party
is authorized to process the Underlying Agreement and make all decisions as to
interest rates, commencement date, maturity date and any other terms and
conditions for the Extension of Credit.

B. The Extension of Credit for each Underlying Agreement shall be processed by
Secured Party upon receipt of the Underlying Agreement from Borrower or a
manufacturer or distributor known by Secured Party to have a continuing business
relationship with Borrower.

C. Each submission of an Underlying Agreement by Borrower to Secured Party shall
constitute a certification by Borrower that, to the best of its knowledge after
due inquiry: (1) the statement contained in Section 4(a) of the Agreement is
true on the date of the submission of the Underlying Agreement, and will be true
on the dates of the requested Extension of Credit, before and after giving
effect thereto and to the application of proceeds there from; and (2) that each
Underlying Agreement will be a true, correct and complete schedule of the
Financed Equipment listed thereon, including the cost of such Financed
Equipment.

D. Notwithstanding anything contained herein to the contrary, Secured Party
shall have the right, in its sole discretion, to require the submission by
Borrower of the Request Form for any Extensions of Credit.

E. The terms and conditions set forth in any dealer approval letter from Secured
Party to Borrower are incorporated herein by reference.

Except as specifically modified herein, the terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Addendum as of the dates set
forth below.

 

Secured Party:   HCA EQUIPMENT FINANCE LLC By:  

/s/ R. C. DiNoia

Name:  

R. C. DiNoia

Title  

V.P.

  Date  

1/20/09

Borrower:     MANITEX INTERNATIONAL, INC. By:  

/s/ David H. Gransee

Name:  

David Gransee

Title  

C.F.O.

  Date  

12/15/08



--------------------------------------------------------------------------------

EXHIBIT A

UNDERLYING AGREEMENT AND

REQUEST FOR EXTENSION OF CREDIT

Hitachi Capital America Corp.

800 Connecticut Avenue

Norwalk, Ct. 06854

Ladies and Gentlemen:

The undersigned Borrower Manitex International, Inc. hereby gives Hitachi
Capital America Corp. (“Hitachi” HCA) notice, irrevocably, pursuant to
Section 1(a) of the Floor Plan & Security Agreement dated as of 12/15/08 that
the Borrower hereby requests an Extension of Credit under the Floor Plan &
Security Agreement, pursuant to the terms and conditions set forth below
relating to such an Extension of Credit as provided in the Floor Plan & Security
Agreement:

 

  (i) The Date of the requested Extension of Credit shall be
                    

 

  (ii) The aggregate amount of the requested Extension of Credit is
                    

 

  (iii) Attached hereto are the following:

a true, correct and complete schedule of all equipment which is to be acquired
by the Borrower with the proceeds of the requested Extension of Credit (the
“Financed Equipment”), the cost of each item of Financed Equipment, and/or true,
correct and complete copies of any applicable invoices, bills of sale, notes,
purchase orders, invoices, and other sale, lease or consignment agreements
related to the financed equipment.

 

  (b) Other (specify):

PAY:                                         

 

  (a) Rate to Dealer:                                         

 

  (b) Commencement Date                      Maturity Date                     

Terms:                                          
                                       .

The undersigned Borrower hereby certifies that, to the best of its knowledge
after due inquiry, the statement contained in Section 4(a) of the Floor Plan &
Security Agreement is true on the date hereof, and will be true on the date of
the requested Extension of Credit, before and after giving effect thereto and to
the application of the proceeds there from.

Terms used in this Certificate have the meanings set forth for such terms in the
Floor Plan & Security Agreement unless otherwise defined herein.

 

Very truly yours,     Accepted and Agreed Borrower   MANITEX INTERNATIONAL, INC.
    HITACHI CAPITAL AMERICA CORP. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 